Citation Nr: 0821702	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 
1998, for the grant of service connection for degenerative 
disc disease (DDD) of the lumbar spine.

2.  Entitlement to an effective date earlier than January 30, 
1998, for the grant of service connection for DDD of the 
cervical spine.

3.  Entitlement to an effective date earlier than September 
7, 2005, for the grant of service connection for 
radiculopathy of the left low extremity associated with DDD 
of the lumbar spine.

4.  Entitlement to an effective date earlier than September 
7, 2005, for the grant of service connection for 
radiculopathy of the right low extremity associated with DDD 
of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for DDD 
of the lumbar spine from January 30, 1998, to December 4, 
2001.

6.  Entitlement to a rating in excess of 20 percent for DDD 
of the lumbar spine after December 5, 2001.

7.  Entitlement to a rating in excess of 10 percent for DDD 
of the cervical spine.

8.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left low extremity associated with DDD 
of the lumbar spine.

9.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right low extremity associated with DDD 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to March 
1972, including combat service in the Republic of Vietnam, 
and his decorations include the Air Medal Second Award with 
"V" device.

This claim is on appeal from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran requested a BVA hearing at 
his local VA office in his September 1999 substantive appeal.  
However, in correspondence dated in March 2003, the veteran's 
representative indicated that he no longer wanted a hearing.  


FINDINGS OF FACT

1.  In a June 1974 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
back and neck disabilities.

2.  The appellant filed with VA an application to reopen a 
claim of entitlement to service connection for back and neck 
disabilities in January 1998.

3.  In a September 2003 decision, the Board determined that 
the June 1974 rating decision was final; this finding was 
essential to the Board's determination that new and material 
had been submitted since the June 1974 rating decision and 
cannot be considered dicta.

4.  From January 30, 1998, to December 4, 2001, considering 
the veteran's pain and corresponding functional impairment, 
his low back disability was manifested by moderate limitation 
of motion, with forward flexion limited to 60 degrees; it was 
not manifested by unfavorable ankylosis of the lumbar spine 
or the entire thoracolumbar spine.

5.  Since December 5, 2001, the veteran's DDD of the lumbar 
spine is manifested by moderate limitation of motion, with 
forward flexion limited to no less than 60 degrees; it was 
not manifested by unfavorable ankylosis of the lumbar spine 
or the entire thoracolumbar spine.

6.  The veteran's DDD of the cervical spine is manifested by 
moderate limitation of motion, with forward flexion limited 
to no less than 30 degrees; it was not manifested by 
unfavorable ankylosis of the cervical spine.

7.  The veteran's radiculopathy of the right low extremity is 
manifested by decreased sensation in the right foot, 
impairment analogous to mildly severe incomplete paralysis of 
the sciatic nerve.

8.  The veteran's radiculopathy of the left low extremity is 
manifested by decreased sensation in the left foot, 
impairment analogous to mildly severe incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 30, 
1998, for the award of service connection for DDD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 
(1974), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2007).

2.  The criteria for an effective date prior to January 30, 
1998, for the award of service connection for DDD of the 
cervical spine have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 
(1974), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2007).

3.  The criteria for an effective date prior to January 30, 
1998, for the award of service connection for radiculopathy 
of the left low extremity associated with DDD of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 (1974), 
38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2007).

4.  The criteria for an effective date prior to January 30, 
1998, for the award of service connection for radiculopathy 
of the right low extremity associated with DDD of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 (1974), 
38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2007).

5.  The criteria for an evaluation in excess of 20 percent 
for DDD of the lumbar spine between January 30, 1998, and 
December 4, 2001, have been not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes (DCs) 5235-5243, 5285, 5286, 5292, 
5295 (2002).

6.  The criteria for an evaluation in excess of 20 percent 
for DDD of the lumbar spine since December 5, 2001, have not 
been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; DCs 5235-5243, 
5285, 5286, 5292, 5295 (2002, 2007).

7.  The criteria for an evaluation in excess of 10 percent 
for DDD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a; DCs 5235-5243, 5285, 5286, 5292, 5295 (2002, 
2007).

8.  The criteria for an evaluation in excess of 10 percent 
for right low extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; DC 8520 (2007).

9.  The criteria for an evaluation in excess of 10 percent 
for left low extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-
32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).  

Here, the veteran seeks an effective date of April 4, 1974, 
for his award of compensation for DDD of the lumbar and 
cervical spines, as well as his radiculopathy of the 
bilateral low extremities.  The veteran filed his initial 
claim for back and neck disorders in April 1974.  The claims 
were denied in a June 1974 rating decision.  The veteran's 
national service officer submitted a letter in September 
1974, to which the RO did not respond.  The veteran's 
attorney argues that this September 1974 letter constituted a 
notice of disagreement and, as such, the RO's failure to 
respond resulted in the claims remaining open and 
unadjudicated until they were ultimately granted in an 
October 2005 decision, after the veteran filed a claim to 
reopen in January 1998.  The RO assigned an effective date of 
January 30, 1998, the day the veteran filed his claim to 
reopen.

However, in September 2003 decision, the Board, in 
considering whether the appellant had submitted new and 
material evidence to reopen his claim of service connection 
for residuals of a back injury, specifically determined that 
the September 1974 rating decision was the last final 
adjudication of the claim.  The Board further concluded that 
new and material evidence had been received since the June 
1974 rating decision.  Thus, these findings were essential to 
the Board's determination that new and material had been 
submitted since the April 1974 rating decision and cannot be 
considered dicta.  See Black's Law Dictionary (7th ed. 1999), 
(defining "judicial dicta" as opinion by a court on a 
question that is not essential to the decision).

Under the doctrine of law of the case, questions settled on a 
former appeal of the same case are no longer open for review.  
See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  As such, 
judicial bodies will not generally review or reconsider 
issues that already have been decided in a previous appeal.  
See McCall v. Brown, 6 Vet. App. 215 (1994) (citing Kori 
Corp. v. Wilco Marsh Buggies & Draglines, 761 F.2d 649, 657 
(Fed. Cir. 1985); Browder.  In light of the foregoing, under 
the law of the case doctrine, the veteran's initial claims of 
service connection for back and neck conditions received 
final adjudications in June 1974, and the September 1074 
correspondence of the national service officer did not 
constitute a valid notice of disagreement.  

Thus, absent a challenge based on clear and unmistakable 
error (CUE), which is not before the Board at this time, the 
June 1974 rating decision is final.

Although the RO previously denied service connection for back 
and neck conditions in the June 1974 decision, it did not 
consider whether service connection was warranted 
specifically for chronicity and continuity.  See 38 C.F.R. 
3.303(b) (2007).  The veteran's attorney notes that the 
August 2004 supplemental statement of the case failed to 
address the evidence of record documenting continuity of 
symptomatology.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims, but are instead encompassed within a single 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As such, when the RO 
denied the back and neck claims in June 1974, it denied all 
alternative theories of entitlement to those benefits.  Thus, 
a claim for service connection based upon was denied in the 
June1974 rating decision and has not been pending since then.  

Finally, the Board notes that the veteran's attorney 
repeatedly referred to the claim for residuals of a back 
injury as a "reopened claim" rather than a "pending claim" 
in his December 2004 Board submission.  Specifically, he 
argued that the August 2004 supplemental statement of the 
case was issued improperly and unlawfully issued because it 
addressed the issue of the veteran's entitlement to service 
connection for residuals of a back injury on the merits of 
his reopened claim.  The Board finds that the veteran and his 
representative cannot characterize a claim as "reopened" in 
one instance and then as "pending" in another.

For these reasons, the Board finds that an earlier effective 
date of April 4, 1974, for the award of service connection 
for DDD of the lumbar spine, DDD of the cervical spine, and 
radiculopathy of the bilateral low extremities is not 
warranted.  Rather, the Board finds that January 30, 1998 
(the day the veteran filed his claim to reopen his claim for 
service connection for residuals of a back condition) is the 
proper effective date of entitlement for DDD of the lumbar 
and cervical spines.  Similarly, September 7, 2005 (the date 
of the VA examination in which radiculopathy of the bilateral 
low extremities was diagnosed) is the appropriate effective 
date of entitlement for radiculopathy of the bilateral low 
extremities.  

II.  Disability Ratings

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the low rating is assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in the veteran's favor.  See 38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the veteran filed his current claim in 
January 1998.  During the course of this appeal, VA 
promulgated new regulations for the evaluation of 
disabilities of the spine.  Effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54,345-54,349 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, Plate V (depicting 
normal range of motion for the spinal segments). 

Under former Diagnostic Code 5293, a 20 percent rating was 
warranted for intervertebral disc syndrome that it moderate 
with recurring attacks.  A 40 percent rating required that 
the disability was severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  

The disability may also be rated under former Diagnostic Code 
5292 (limitation of motion of the lumbar spine) or Code 5295 
(lumbosacral strain).  Code 5292 provided for a 20 percent 
evaluation with evidence of moderate limitation of motion.  
Limitation of motion of the lumbar spine causing severe 
impairment warranted a maximum schedular rating of 40 
percent.  

Under former Diagnostic Code 5295, a 20 percent rating was 
warranted for disability with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  The maximum schedular rating of 40 
percent, severe lumbosacral strain, required findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the pre-amended regulations, disabilities of the 
cervical spine can be evaluated under Diagnostic Code (Code) 
5010, arthritis due to trauma, or Code 5290, limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a.  The Board 
notes that there are other diagnostic codes potentially 
applicable to the cervical spine disability.  However, there 
is no evidence of vertebral fracture (Code 5285), ankylosis 
(Codes 5286 and 5287), or intervertebral disc syndrome (Code 
5293).  

Code 5290 provides for a 20 percent disability rating for 
moderate limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a (2002); see also 38 C.F.R. § 4.71a, Code 5003 
(degenerative arthritis is evaluated as limitation of motion 
of the affected joint).    

Under the amended version of the rating criteria, back 
disability is evaluated under Codes 5235-42.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The next highest rating of 30 percent 
is only available when forward flexion of the cervical spine 
is 15 degrees or less, or if there is favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
with evidence of unfavorable ankylosis of the entire cervical 
spine; or, when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, when there is favorable ankylosis of 
the entire thoracolumbar spine.  If there is unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
rating is in order.  Finally, a 100 percent rating is awarded 
for unfavorable ankylosis of the entire spine.  

As amended, intervertebral disc syndrome is rated under Code 
5243.  Under this code, intervertebral disc syndrome is rated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is warranted.  A maximum rating of 60 percent is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
defines an "incapacitating episode" as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Where the disability rating is at least partially based on 
limitation of motion of the affected area, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Private and VA treatment records, dated since 2000, show that 
the veteran was seen on numerous occasions for various 
complaints related to his low back and neck. 

In March 2000, the veteran was afforded a VA examination.  He 
complained of low back and neck pain.  His range of motion of 
the cervical spine was zero to 50 degrees forward flexion; 
zero to 40 degrees backward extension; zero to 35 degrees 
right lateral flexion; zero to 40 degrees left lateral 
flexion; zero to 35 degrees right rotation; and zero to 40 
degrees left rotation.  His range of motion of the 
lumbosacral spine was zero to 85 degrees forward flexion, 
limited by complaints of pain; zero to 25 degrees right 
lateral flexion; and zero to 30 degrees left lateral flexion.  
Positive tenderness was noted in the paraspinous region along 
his cervical spine, as well as his low lumbosacral region.  

Neurologically, his strength was 5/5 and equal in his 
quadriceps, dorsiflexion, and plantar flexion.  His deep 
tendon reflexes were 2+ to bilateral brachioradialis and 1+ 
bilateral knee jerks.  He was absent right ankle jerk and 1+ 
left ankle jerk.  His sensation was intact to upper and low 
extremities.  

The veteran was next afforded a VA spine examination in 
August 2004.  He complained of low back and neck pain with 
intermittent exacerbations associated with increased 
activity.  He also reported receiving a series of epidural 
steroid injections without change.  His range of motion of 
the lumbar spine was zero to 60 degrees forward flexion, 
limited by pain; zero to 15 degrees extension, limited by 
pain; zero to 30 degrees lateral flexion, bilaterally; and 
zero to 30 degrees lateral rotation, bilaterally.  X-rays 
revealed mild loss of lumbar lordosis and minimal 
degenerative changes with anterior whipping and small 
osteophytes.

Neurologically, he was able to complete heel raises without 
fatigue, lack of endurance, or weakness.  He exhibited 
negative straight leg raising, bilaterally, with no evidence 
of atrophy.  His muscle strength was 5/5 and he had 2+ 
patellar and Achilles reflexes bilaterally.  Sensory 
examination of the low extremities revealed normal sensation 
to sharp, dull, and light touch.  

The veteran was next afforded a VA spine examination in June 
2005.  He complained of low back pain that was exacerbated by 
physical activity, particularly twisting, bending, and 
sitting or standing for long periods.  There was no obvious 
curvature of the lumbar spine, no spinous tenderness to 
palpation, and no paravertebral muscle spasms or tenderness 
to palpation.  His range of motion of the lumbar spine was 
zero to 60 degrees forward flexion, with pain beginning at 
approximately 30 degrees; zero to 10 degrees extension, 
limited by pain; zero to 30 degrees lateral flexion, 
bilaterally, with pain on he right; and zero to 30 degrees 
lateral rotation, bilaterally, with pain on the right.  

Neurologically, there was no evidence of obvious muscle 
atrophy.  He had negative straight leg raising, bilaterally.  
Sensory examination revealed decreased sensation to light 
touch along the lateral aspect of the thigh, knee, calf, and 
into the dorsal aspect of the bilateral feet.  

The veteran was afforded his most recent VA spine examination 
in September 2005.  He complained of a painful low back and 
neck, with pain radiating down both legs.  Exacerbations 
occurred daily and lasted up to four hours.  Very minimal 
scoliosis was noted in the upper thoracic spine, and there 
was tenderness about the entire thoracolumbar spine, 
paravertebral muscles, and spinous processes.  His range of 
motion of the lumbar spine was zero to 76 degrees forward 
flexion; zero to 26 degrees extension; zero to 28 degrees 
right lateral flexion; zero to 38 degrees left lateral 
flexion; zero to 28 degrees right lateral rotation; and zero 
to 32 degrees left lateral rotation.  

Examination of the cervical spine revealed tenderness in the 
cervical muscles and spinous processes extending down to the 
level of T6.  His range of motion of the cervical spine was 
zero to 47 degrees forward flexion; zero to 58 degrees 
backward extension; zero to 35 degrees right lateral flexion; 
zero to 30 degrees left lateral flexion; zero to 54 degrees 
right rotation; and zero to 55 degrees left rotation.  The 
veteran was noted to elicit pain in all extremes of motion.  

Neurologically, the veteran's deep tendon reflexes were shown 
to be 2/5 and equal, bilaterally.  Sensation in the low 
extremities was decreased from the lateral right foot and the 
left medial foot.  

Finally, the veteran was afforded a VA peripheral nerve 
examination in March 2007.  The veteran complained of pain in 
his back and down both legs.  The examiner found evidence of 
spasm, guarding, and tenderness in the cervical 
sacrospinalis, but no atrophy or weakness.  The examiner also 
found evidence of spasm and guarding in the thoracic 
sacrospinalis, but no atrophy, weakness, tenderness, or pain 
with motion.  

The veteran's hip flexion, hip extension, knee extension, 
ankle dorsiflexion, ankle plantar flexion, and toe flexion 
were found to be 5/5.  There was no evidence of ankylosis.  
His range of motion of the lumbar spine was zero to 70 
degrees forward flexion; zero to 25 degrees lateral flexion, 
bilaterally; zero to 25 degrees right lateral rotation; and 
zero to 20 degrees left lateral rotation.  X-ray evidence 
revealed moderate spondylitic changes at the L4-L5 and L5-S1 
levels with minimal disc space narrowing and osteophyte 
formation.  

His range of motion of the cervical spine was zero to 45 
degrees forward flexion; zero to 40 degrees backward 
extension; zero to 25 degrees lateral flexion, bilaterally; 
zero to 80 degrees right rotation; and zero to 70 degrees 
left rotation. 

Orthopedic Impairment of the Lumbar Spine 
from January 30, 1998, to December 4, 2001

The veteran's DDD of the lumbar spine was originally rated as 
10 percent disabling under Code 5243, effective January 30, 
1998.  It was increased to 20 percent disabling under Code 
5243 effective December 5, 2001, due to the pain and the 
impact that the DDD had on his gait.  The medical evidence at 
this time, including the range of motion findings obtained at 
the March 2000 VA examination, show that the veteran's range 
of motion does not warrant an evaluation in excess of 10 
percent or this period.  At no point during this period does 
his thoracolumbar forward flexion drop below 60 degrees.  
Considering the veteran's pain and corresponding functional 
impairment, i.e., the DeLuca factors, however, the Board 
finds that his low back disability was manifested by 
disability analogous to moderate limitation of motion of the 
lumbar spine.  Thus, a 20 percent rating is warranted.

Orthopedic Impairment of the Lumbar Spine Since December 5, 
2001

As discussed above, the veteran's DDD of the lumbar spine is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5243, and has been since December 5, 2001.  The medical 
evidence since December 5, 2001, including the range of 
motion findings obtained at the August 2004, June 2005, 
September 2005, and March 2007 VA examinations, show that the 
veteran's range of motion does not warrant an evaluation in 
excess of 20 percent.  At no point during this period does 
his thoracolumbar forward flexion drop below 60 degrees.  
There is no medical evidence showing that he has ankylosis of 
the thoracolumbar spine, and he does not contend otherwise.  
As such, the preponderance of the evidence is against his 
entitlement to an evaluation in excess of 20 percent for 
orthopedic impairment of the lumbar spine since December 5, 
2001.

Cervical Spine

The veteran's DDD of the cervical spine is currently 
evaluated as 10 percent disabling under Diagnostic Code 5243.  
The medical evidence, including the range of motion findings 
obtained at the March 2000, September 2005, and March 2007 VA 
examinations show that the veteran's range of motion does not 
warrant an evaluation in excess of 10 percent.  At no point 
does his cervical forward flexion drop below 30 degrees.  
There is no medical evidence showing that he has ankylosis of 
the thoracolumbar spine, and indeed, he does not contend 
otherwise.  As such, the preponderance of the evidence is 
against his entitlement to an evaluation in excess of 10 
percent.  

Radiculopathy of the Bilateral Low Extremities

The medical evidence shows that the veteran has L4-L5 
radiculopathy of the left low extremity and L5-S1 
radiculopathy of the right low extremity, with diminished 
sensation in both feet.  Each low extremity is separately 
rated at 10 percent disabling under Code 8520, paralysis of 
the sciatic nerve, effective September 7, 2005.  Under 
Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 
percent evaluation requires moderate incomplete paralysis of 
the sciatic nerve; a 40 percent evaluation requires 
moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

Based on the veteran's statements, the findings contained in 
the September 2005 and March 2007 VA examination reports and 
VA outpatient treatment records, the Board finds that his 
radiculopathy does not warrant greater than a 10 percent 
rating for each leg.  As indicated above, his radiculopathy 
is manifested by decreased sensation in the bilateral feet.  
This constitutes mild rather than moderate incomplete 
paralysis.  There is no muscular atrophy or incapacitating 
episodes due to intervertebral disc syndrome noted.  As such, 
the evidence does not warrant entitlement to separate ratings 
in excess of 10 percent for each low extremity.

Extraschedular Consideration

The Board concludes that there is no showing that the 
discrete manifestations of the veteran's low back disability 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of higher ratings on an 
extraschedular basis.  There was no showing any of these 
manifestations were productive of marked interference with 
employment that is not contemplated by the three current 
schedular ratings.  Further, none of the manifestations 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the veteran's claims arise from his disagreement 
with the initial evaluations and effective dates following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records, VA treatment records, 
and private medical records, and he was afforded formal VA 
examinations in March 2000, August 2004, June 2005, September 
2005, and March 2007. The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

An earlier effective date for the grant of service connection 
for DDD of the lumbar spine is denied.

An earlier effective date for the grant of service connection 
for DDD of the cervical spine is granted.

An earlier effective date for the grant of service connection 
for radiculopathy of the left low extremity associated with 
DDD of the lumbar spine is granted.

An earlier effective date for the grant of service connection 
for radiculopathy of the right low extremity associated with 
DDD of the lumbar spine is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for DDD of the lumbar 
spine from January 30, 1998, to December 4, 2001, is granted.

A rating in excess of 20 percent for DDD of the lumbar spine 
since December 5, 2001, is denied.

A rating in excess of 10 percent for DDD of the cervical 
spine is denied.

A rating in excess of 10 percent for radiculopathy of the 
right low extremity associated with DDD of the lumbar spine 
is denied.

A rating in excess of 10 percent for radiculopathy of the 
left low extremity associated with DDD of the lumbar spine is 
denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


